Citation Nr: 1756141	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral upper and lower peripheral neuropathy, to include as secondary to and/or aggravated by service-connected diabetes mellitus.  

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.

This matter is on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over this appeal is currently with the RO in Providence, Rhode Island.  

The issue of entitlement to an increased rating for tinnitus has been raised by the record in an October 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Additionally, with respect to this claim, the Board notes that the Veteran is already in receipt of the maximum schedular rating for tinnitus.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral upper and lower peripheral neuropathy is related to active duty service.

2.  A stroke, including residuals thereto, was not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to active duty service, to include as secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral upper and lower peripheral neuropathy have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for residuals of a stroke, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for bilateral upper and lower peripheral neuropathy and residuals of a stroke, including as related to his service-connected diabetes mellitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including neuropathy and residuals of a stroke, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Bilateral Upper and Lower Peripheral Neuropathy

Upon review of all evidence of record, the Board finds that service connection for the Veteran's bilateral upper and lower peripheral neuropathy is warranted.

In this case, while the medical evidence indicates that the Veteran's bilateral upper and lower peripheral neuropathy was not caused by his service-connected diabetes, the evidence demonstrates that it at least as likely as not that his neuropathy worsened as a result of his diabetes.  Specifically, the Veteran's treatment records, along with the opinions from his treating physician (who treated the Veteran for his symptoms of neuropathy and diabetes for over 8 years), demonstrate that his neuropathy significantly worsened due to his diabetes. 

While the evidence includes negative opinions by VA examiners in November 2011 and September 2017 - specifically, that the Veteran's neuropathy was not caused by his service-connected diabetes, these opinions failed to address or discuss if his neuropathy was aggravated by his diabetes.  As such, the opinions from the Veteran's treating physicians, in conjunction with the Veteran's statements and past medical history, are more probative.  At the very least, the evidence is in equipoise.

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for bilateral upper and lower peripheral neuropathy should be granted.


Residuals of a Stroke

Next, based on the evidence of record the Board determines that service connection is not warranted for residuals of the Veteran's stroke.

Here, the post service treatment records do not report any signs, symptoms, or a diagnosis related to a stroke or residuals thereof.  Specifically, the Veteran's July 1967 separation physical is silent for any complaints, symptoms, or a diagnosis of a stroke or related residuals.  

Further, the post-service evidence does not reflect any signs or symptoms related to a stroke until February of 2010 - when he suffered a cerebrovascular accident.  As such, a continuity of symptoms for a stroke or residuals thereof are not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. §§ 3.309(a).  Indeed, the Veteran has not actually asserted that his stroke was directly related to active duty service.  

Rather, the Veteran's primary contention is that his stroke was a result of his service-connected diabetes.  In this regard, service connection may also be granted when the evidence establishes a medical nexus between active duty service, or a service-connected disability, and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's stroke residuals to active duty, despite his contentions to the contrary. 

First, there is no competent evidence to indicate a direct relationship between active duty service and his stroke, and no treating professional has opined that such a relationship exists.  As for the relationship between his stroke and his service-connected diabetes, the November 2011 VA examiner opined that the Veteran did not have any complications due to his diabetes, including a stroke.  Moreover, in a September 2017 VA opinion, the VA examiner determined that the Veteran's stroke was not related to his service-connected diabetes given the Veteran's diabetes was reported as "mild" at the time of his stroke.  As a result, he opined that there was not enough time for the Veteran's diabetes to "accelerate or influence the vascular changes that come with longstanding type 2 DM and increase risk for stroke."  

In arriving at this conclusion, the Board acknowledges the October 2010 opinion from the Veteran's private medical provider, which may indicate a possible relationship between the Veteran's diabetes and his stroke.  The Board also recognizes that diabetes can in some circumstances have a negative impact on the circulatory system.  Nevertheless, these opinions only discuss the fact that the Veteran had diabetes with increasing neuropathy at the time of his stroke.  Moreover, there is no indication or opinions offered which address the relationship between the Veteran's diabetes and stroke.  As such, these opinions are of little probative value to the question at hand.  

The Board also acknowledges the Veteran's statements regarding the relationship between his stoke and residuals thereto and active service, to include as secondary to diabetes, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes his stroke was related to active duty service or his diabetes, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorders. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral upper and lower neuropathy is granted.

Service connection for residuals of a stroke, to include as secondary to a service-connected diabetes mellitus, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


